PER CURIAM.
Action to recover for the amount of a board bill against a copartnership, alleged to be composed of defendant Gareis and three other defendants. At the close of the case the court directed a verdict for the amount due against defendant Gareis, and in favor of the other defendants, upon the ground that as to them there was no evidence that they were partners of Gareis, as alleged in the complaint.
There was no direct evidence of partnership as alleged, and the only evidence tending to prove the same by conduct was that some of .the defendants had. held themselves out as partners in some indefinite way connected with Gareis; but it was not sufficient upon which to apply the principle of estoppel, and there was no evidence tending to show that defendant Gareis was authorized to render an a'ccount of the amount due for the partnership as alleged. The offers of evidence were inadmissible to establish the copartnership as alleged, although it may have tended to indicate that some of the defendants were members of some other partnership.
Judgment affirmed.